Citation Nr: 1630916	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  10-00 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include as secondary to a service-connected left knee disability.

2.  Entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 1989 to June 1991.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which declined to reopen a claim of service connection for a lumbar spine disability and denied service connection for a cervical spine disability.  In a January 2012 decision (by a Veterans Law Judge (VLJ) other than the undersigned) the Board reopened the claim of service connection for a lumbar spine disability and remanded both claims for additional development.  In October 2014, the Board again remanded the claims for additional development.  The case is now assigned to the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

The Veteran's postservice VA treatment and examination records note the Veteran's reports of four postservice motor vehicle accidents (MVA's) which resulted in severe injuries, including to his back.  On June 2006 VA examination, he reported a 1993 motor vehicle accident when he was not wearing a seatbelt and was thrown from the vehicle, sustaining a back injury.  A December 2009 VA neurology consult record notes the Veteran's report of two significant MVA's, the more recent one in 1996.  A January 2011 VA clinical record notes his report of a MVA several weeks prior resulting in injury requiring strong pain medication for relief.  A July 2015 VA clinical record notes the Veteran's report that he sustained severe injuries in a November 2014 MVA requiring multiple surgeries; he denied receiving treatment from  non-VA providers for those injuries (other than the treatment he received following the accident at "SHH" (Sacred Heart Hospital in Pensacola, Florida).  

Records pertaining to the injuries the Veteran sustained postservice and their treatment are likely to contain information pertinent to the instant claims, are not associated with the record, and must be sought.  The Veteran's assistance (providing identifying information and authorizations for VA to secure private records) will be needed for the AOJ to pursue development for those records.  The Veteran is advised that a governing regulation (38 C.F.R. § 3.158(a)) provides that where evidence requested in connection with a claim for VA benefits is not received within one year after the date of request the claim will [emphasis added] be considered abandoned.   

The Veteran was afforded March 2012 and February 2016 VA examinations in connection with these claims.  While the examiner indicated that the Veteran's record was reviewed, the report of the examination does not acknowledge the Veteran's postservice MVA's, and the review of the record appears to have been less than complete.  Also notably the opinion provided on the 2012 examination applied a more rigid standard of proof than is required in claims for VA benefits.  In addition, the February 2016 examination report includes rationale that appears to conflict with an opinion offered on a December 2008 VA neurological consult, and does not cite to medical text or treatise that supports the opinion.  Accordingly, if development for outstanding pertinent records is completed, another examination to secure an adequate medical advisory opinion would be necessary.    

The case is REMANDED for the following:

1. The AOJ should ask the Veteran to provide the identifying information and releases necessary for VA to secure the following:

(a) All records pertaining to his self-reported 1993, 1996, late 2010/early 2011, and November 2014 MVAs (to include police accident reports, and insurance claims and settlements, and complete clinical records of the (immediate and any follow-up, i.e., emergency room and any subsequent hospitalizations) treatment he received following those accidents, to specifically include complete records of the treatment he received following the 1993 MVA and in November 2014 (at Sacred Heart Hospital),  when treatment reportedly included multiple surgeries.  

(b) Complete clinical records of any additional (records of which are not already associated with the record) evaluations or treatment he received for his back and neck since his separation from service. 

The Veteran should be reminded that he has one year from the date of the request letter to submit the identifying information and releases, and that expeditious handling of his claims is dependent on the promptness of his response.  

The AOJ must secure for the record copies of the complete records from the all providers/sources identified.  If any records requested are unavailable, the reason must be explained in the record.  If a private provider does not respond to a VA request for records, the Veteran must be so advised, and also advised that ultimately it is his responsibility to ensure that private records are received.

The AOJ should also secure for the record complete clinical records of all VA treatment the Veteran has received for his neck and back which are not already of record.  

The AOJ should not proceed with further development until the Veteran responds to their request letter or the one year period he is afforded by regulation to respond has expired (or he indicates he will not co-operate and waives the remainder of the one year period).  If he does not respond to the request for identifying information and releases within a year, the claims should be further processed under 38 C.F.R. § 3.158(a).

2. Thereafter, if (and only if) additional pertinent records are received (or established to be nonexistent/irretrievably lost), and the claim has not been processed under 38 C.F.R. § 3.158(a), the AOJ should arrange for the Veteran to be examined by an orthopedist/orthopedic spine surgeon (and specifically not the March 2012/February 2016 VA examiner) to ascertain the nature and likely etiology of his lumbar and cervical spine disabilities.  The  entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

a) Please identify (by diagnosis) each lumbar and cervical spine disability found/shown by the record during the pendency of the instant claims.

b) Please identify the likely etiology for each lumbar and cervical spine disability diagnosed.  Specifically, is it at least as likely as not (a 50 % or greater probability) that the disability was: (i) incurred or aggravated during the Veteran's active service? or (ii) caused by, or aggravated (permanently increased in severity beyond natural progression) by, his service-connected left knee disability?  If the opinion is to the effect that the left knee disability did not cause, but aggravated, a lumbar and/or cervical spine disability diagnosed, the examiner should quantify, to the extent possible, the degree of disability that has resulted from such aggravation.  

The examiner must include rationale for all opinions, citing to supporting factual data and medical literature/treatise as deemed appropriate.

3. The AOJ should then review the record, ensure that all development sought is completed, and readjudicate the claims on appeal.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

